Citation Nr: 0110645	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-04 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of an overpayment of compensation 
benefits in the amount of $589.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
October 1995. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  For the period from July 1997 through July 1999, the 
veteran was paid compensation benefits in an amount which 
included payment based on the school attendance of his son, 
J. 

2.  In April 1997, the veteran certified that J. was 
attending school, with an expected graduation date of June 
1998.

3.  The veteran had actual notice that failure to tell VA 
immediately of a change in dependency status would result in 
overpayment which must be repaid.

4.  J. graduated from high school in June 1997.

5.  The veteran certified termination of school attendance in 
May 1998.

6.  The veteran notified the RO of the date of termination of 
J.'s school attendance in November 1998.

7.  The veteran was not entitled to benefits based on J.'s 
school attendance from July 1997 to July 1999. 

8.  The RO failed to take action to adjust the award to 
remove J. as a dependent until July 1999.

9.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

10.  The VA's fault in creation of the overpayment does not 
outweigh the fault of the veteran.

11.  VA waived one-half of the total amount of overpayment in 
acknowledgement of their role in the creation of the 
overpayment.

12.  There was unjust enrichment to the veteran in his 
receipt of the additional compensation benefits for his son 
who was not in school; there is no financial hardship; to 
require repayment of the debt would not defeat the purpose of 
the benefits; and detrimental reliance upon the additional 
benefits has not been shown.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $589.00 would not be contrary to the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment in question was created as a result of the 
veteran's continued receipt of compensation benefits which 
reflected additional benefits based on his son's school 
attendance, although the son had graduated from school.  The 
veteran contends that the entirety of the overpayment should 
be waived because although he did not inform the VA that the 
son had graduated for over a year after the event, during 
that time he was pursing a claim to have the son declared 
permanently incapacitated for self-support.  Furthermore, he 
contends that it was the VA's failure to respond to the 
notice of his son's graduation in a timely manner which 
created the overpayment.

A portion of the veteran's argument was that the overpayment 
was not properly created, therefore we first determine if the 
overpayment, in the calculated amount of $589.00, was 
properly created.

Beginning in June 1996, service connection was in effect for 
a number of disabilities with a combined rating of 60 
percent.  The history of the overpayment began in December 
1996, when the veteran filed a request for approval of school 
attendance for his son, J.  He certified that the son's 
expected date of graduation from high school was June 1997.

In February 1997, the veteran received notice of amendment to 
his disability compensation award that included additional 
benefits for J. based on his school attendance until July 1, 
1997.  The notice advised the veteran that failure to tell VA 
immediately of a dependency change would result in an 
overpayment which must be repaid.  

In April 1997, the veteran certified that J.'s expected date 
of graduation from high school was in June 1998.  In April 
1997 the veteran also filed a request for approval of school 
attendance for J., and certified that J. was a full-time 
student with an expected date of graduation in May 1998.

In May 1997, the veteran received notice of amendment to his 
disability compensation award that included additional 
benefits for J. based on his school attendance until June 
1998.  The notice advised the veteran that failure to tell VA 
immediately of a dependency change would result in an 
overpayment which must be repaid.

In May 1998, the veteran certified J.'s termination of school 
attendance and submitted a letter from a private physician 
detailing his son's disabilities and current dependence on 
his parents.  The RO did not find permanent incapacity for 
self-support on the part of J. in a November 1998 decision.  
The RO requested the last date of J.'s school attendance, and 
in November 1998, the veteran indicated that his son had 
graduated from high school in June 1997.

In March 1999, the RO notified the veteran of their proposal 
to remove J. from the veteran's award as his dependent and to 
reduce his benefits effective July 1, 1997, the first day of 
the month following the month in which J. graduated.

The veteran submitted a duplicated copy of the private 
physician's letter in March 1999 along with a claim for 
continued benefits for J.  The RO advised in July 1999 that 
this letter was previously considered when the RO denied 
permanent incapacity for self-support for J. in November 
1998, and that to reopen the claim, medical evidence of 
permanent disability was necessary.  The RO indicated that 
they were now taking their proposed action to reduce the 
veteran's benefits effective July 1, 1997 and a separate July 
1999 letter advised that the adjustment resulted in an 
overpayment.  In August 1999 the RO advised that the amount 
of overpayment was $1,178.00.

The veteran applied for a waiver of the overpayment in August 
1999 and alleged that he was in debt and the repayment would 
incur additional hardship.  

The Committee reviewed the request in October 1999.  They 
found no evidence of fraud, misrepresentation, or bad faith.  
The veteran was found at fault due to untimely notification 
of J.'s graduation from high school.  Denial of the waiver 
was not against equity and good conscience.

The veteran appealed the Committee's decision.  He alleged 
that after J. graduated he had claimed him as a dependent due 
to his disabilities.

In January 2000, the Committee reconsidered the request, and 
found that VA was at least partially at fault in the creation 
of the debt by delayed processing of the information reported 
by the veteran.  Although the veteran was at fault since he 
did not notify VA until May 1998 that his son had graduated 
in June 1997, VA did not take action to adjust the award 
until July 1999 thereby considerably increasing the debt.  A 
partial waiver of $589.00, or half the amount, was granted.  
The veteran continued his appeal requesting a waiver of the 
remainder of the amount on the basis that VA was culpable for 
failing to respond to his notice that his son had graduated 
in a timely manner.

The effective date of a reduction in compensation benefits 
based on school attendance is through the last day of the 
month in which a course was or will be completed.  38 C.F.R. 
§ 3.667(c) (2000).  The United States Court of Appeals for 
Veterans Claims (hereinafter, Court) has held that persons 
dealing with the Government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
regardless of actual knowledge of what is in the regulations 
or of the hardship resulting from innocent ignorance.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991); (citing 
Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. 
Ct. 1, 3, 92 L.3d. 10 (1947)).  Although the veteran was paid 
erroneously after his son's graduation, we find that based on 
our review of the evidence, that the overpayment was created 
in part as a result of the veteran's failure to promptly 
notify the VA of his son's graduation from high school.  
Therefore the debt was not the result solely of error on the 
part of VA and the overpayment was properly created.

Recovery of an overpayment may not be waived if there is an 
indication of fraud, misrepresentation or bad faith on the 
part of a beneficiary, or other party in interest, in the 
creation of the overpayment.  38 U.S.C.A. § 5302(c) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.965 (2000).  In 
this case, the Committee, in its January 2000 decision, found 
that fraud, misrepresentation or bad faith had not been 
shown.  The Board agrees.  As a result, entitlement to a 
waiver of recovery of the overpayment in this case is 
dependent of whether the recovery of the indebtedness from 
the veteran would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this regard, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, whether 
there was any unjust enrichment, whether there would be undue 
financial hardship to recover the overpayment, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his position by 
reason of having relied upon an erroneous benefit.  38 C.F.R. 
§ 1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2000). 

In examining the relative fault of the debtor, we note that 
the RO has already acknowledged fault on the part of VA in 
the grant of a partial waiver of the overpayment equal to 
one-half of the sum owed.  Although actual notice of the 
son's graduation was received in May 1998, the RO did not 
take action until July 1999.  However, the veteran is also at 
fault in creating the overpayment.  One month prior to the 
son's graduation the veteran certified school attendance and 
received actual notice for the second time that failure to 
immediately notify VA of a change in his status would result 
in an overpayment that must be repaid.  The son graduated the 
month after this certification, but the veteran did not 
notify the VA until May 1998, almost one year later.  We have 
examined the veteran's argument that he was pursing a claim 
for permanent incapacity for self-support for J. during that 
time.  This argument is not persuasive in absolving the 
veteran of his fault in creation of the overpayment because 
the claim for permanent incapacity was filed in May 1998, and 
so he was not "pursing the claim" until nearly a year after 
J.'s graduation from high school.  Thus, an overpayment would 
still have been created prior to the time he filed for 
permanent incapacity.  Thus, the Board finds that although 
the VA was at fault in not promptly amending the veteran's 
monthly disability payment when they received notification in 
November 1998 regarding the son's graduation from high 
school, the veteran was also at fault, to at least an equal 
degree for failing to notify the VA of school termination in 
a timely manner.

The Board also believes that there would be unjust enrichment 
in this case if the veteran did not repay the remaining debt.  
The additional compensation benefits that the veteran 
received were for a dependent child attending school, a child 
who in fact, was not.  Thus, he received money to which he 
was not entitled.  Furthermore, the veteran had actual notice 
that he was not entitled to this additional benefit by virtue 
of the notice of amendment to his disability compensation 
award letters he received in February 1997 and May 1997.  To 
waive the recovery of the overpayment would present a set of 
circumstances which would cause unjust enrichment to him.

The veteran has alleged that recovery would create undue 
financial hardship as he was in debt.  A financial status 
report filed in August 1999, revealed that the appellant was 
employed, and had substantial income in addition to other 
cash assets.  Our calculations based upon the information 
provided by the veteran revealed income in excess of expenses 
in spite of these debts.  Furthermore, the amount of the 
remaining overpayment is relatively small. 

Recovery of the overpayment would not defeat the purpose of 
benefits otherwise authorized as such benefits were meant to 
pay a veteran for a child who is a full time student, and his 
son had graduated from school. 

Finally, the veteran has provided no evidence or allegation 
that he relinquished a valuable right or changed his position 
by reason of having relied upon an erroneous benefit.

After weighing all of the above factors, the Board believes 
that recovery of the overpayment outstanding of $589.00 would 
not be against equity and good conscience.  38 U.S.C.A. 
§ 5302.  To find in favor of the veteran as opposed to the 
government would be unduly favorable to the veteran as he has 
already received a waiver of one-half of the overpayment in 
acknowledgement of the VA's role in the creation of the debt.  
VA's fault in the creation of the debt does not outweigh the 
fault of the veteran, and unfair enrichment to the veteran 
which would result if the debt were waived.  In so 
concluding, the Board finds that the evidence of record is 
not so evenly balanced as to leave any doubt as to any 
material issue.  38 U.S.C.A. 5107 (West 1991). 


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $589.00, is 
denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

